Citation Nr: 9916633	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to primary service connection for left carpal 
tunnel syndrome.

2. Entitlement to secondary service connection for left 
carpal tunnel syndrome.

3. Entitlement to an increased (compensable) rating for the 
residuals of a third left metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran's service included a period of inactive duty 
training with the Army Reserve from September 26 to 27, 1992. 

The veteran is an employee of the Columbia, South Carolina, 
RO, and his claims folder is retained in that office.  His 
claims, however, for the benefits reflected on the title page 
have been processed by the St. Petersburg, Florida, RO.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1993 and November 1994 rating actions of the 
RO.

In May 1998, the Board and remanded the claims for further 
development.  


REMAND

The record indicates that the veteran fractured his third 
left metacarpal during a period of inactive duty training in 
September 1992.

The veteran contends, in effect, that he incurred carpal 
tunnel syndrome upon fracturing his left third metacarpal 
during active duty for training, and in the alternative 
contends, in effect, that the carpal tunnel syndrome resulted 
from the casting of his left hand and arm for treatment of 
the left third metacarpal fracture.  

In the May 1998 remand, the Board requested certain 
development, including verifying the veteran's periods of 
service, to include his periods of active duty for training 
and inactive duty training; obtaining all service medical 
records or an explanation for any absences of such records; 
further attempting to contact the veteran and obtain 
pertinent treatment records; and further attempting to afford 
the veteran a VA examination for his compensation claims, 
with the examiner providing an opinion as to the likelihood 
of carpal tunnel syndrome developing secondary to casting for 
treatment of the veteran's left third metacarpal fracture.  
Unfortunately, much of this development was not completed.

Periods of active duty, active duty for training and inactive 
duty training were not verified.  Letters were sent to the 
commander of the 3287th Air Force School and were returned 
undelivered, but the claims file reveals no attempts to 
contact appropriate Air Force departments to obtain the 
requested information and records.  A request for medical 
records was sent to the veteran at a street address, but it 
was returned undelivered.  No attempt was made to send the 
request to the post office box where previous correspondence, 
including the April 1998 notice of appeal and the October 
1996 Supplemental Statement of the Case, had been sent.  The 
record indicates that the veteran failed to appear for VA 
examinations scheduled in October 1998, but there is no 
evidence that the veteran was notified of the scheduled 
examinations.  In its May 1998 remand, the Board expressly 
requested documentation of any letters notifying the veteran 
of scheduled VA examinations for compensation purposes.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
evidence from any source, and obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes obtaining available evidence to 
support the claim.  Murphy v. Derwinski, 1Vet. App. 78 
(1990). 
 
To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should exercise all available 
means to contact the service department 
and request verification of all of the 
veteran's periods of active duty, active 
duty for training and inactive duty 
training.  The RO should then take 
appropriate action to obtain all medical 
records from these periods, to the 
extent such records exist.  
Documentation of all such attempts and 
all service records obtained should be 
included in the claims file. 

2.  The RO should attempt to contact the 
veteran at any known recent addresses, 
and ask him to provide the names and 
addresses of all VA and non-VA health 
care providers who have treated him for 
his left carpal tunnel syndrome.  
Documentation of all failed and 
successful attempts should be associated 
with the claims file.  If the veteran 
responds and gives consent, the named 
health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting such 
treatment, to the extent that such 
records are not in the claims folder.  
All records obtained should be 
associated with the claims file.

3.  Then, the veteran should again be 
scheduled for a VA examination to 
determine the severity of his service-
connected left third metacarpal fracture 
and the etiology of his left carpal 
tunnel syndrome.  Letters notifying the 
veteran of the scheduled examination 
should be sent to all known recent 
addresses, and such letters should be 
associated with the claims folder.  The 
RO should inform the veteran of the 
consequences of his failure to report 
for the examination pursuant to the 
provisions of 38 C.F.R.§ 3.655 (1998).  
Any necessary special studies should be 
performed, and all pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examining physician so that the 
pertinent records may be studied in 
detail.  At the conclusion of the 
examination, the medical examiner should 
provide an opinion as to the following 
questions:  (a) Is it at least as likely 
as not that the veteran's left carpal 
tunnel syndrome was caused or worsened 
by the casting of his left hand and 
forearm as treatment of his service-
connected third left metacarpal 
fracture; (b) is it at least as likely 
as not that the service-connected 
residuals of the left third metacarpal 
fracture aggravated the veteran's left 
carpal tunnel syndrome; (c) is it at 
least as likely as not that the same 
injury which fractured his left third 
metacarpal also caused or aggravated his 
left carpal tunnel syndrome.  If 
aggravation of the carpal tunnel 
syndrome occurred by any of these means, 
the extent of permanent increase in 
severity so caused should be specified 
to the extent possible.  The examiner 
should be provided the claims file and a 
copy of this remand to review in 
connection with the examination.  

4.  After conducting any additional 
indicated development, the RO should 
review the issues on appeal.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing all the pertinent laws and 
regulations, including those which 
govern secondary service connection.  
After the veteran has been afforded a 
reasonable opportunity to respond, the 
case should be returned to this Board 
for further appellate consideration, if 
otherwise appropriate.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



